


Exhibit 10.4(c)


CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT by and between CLARCOR Inc., a Delaware
corporation (the “Corporation” or the “Company”), and ___________ (the
“Executive”) is dated as of _________________.


W I T NE S S E T H


WHEREAS, the Corporation wishes to attract and retain well-qualified executive
and key personnel and to assure both itself and the Executive of continuity of
management in the event of any actual or threatened Change of Control (as
defined in Section 2) of the Corporation;


WHEREAS, to achieve this purpose, the Compensation Committee of the Board of
Directors of the Corporation (the “Committee” and “Board”, respectively) has
approved this Agreement as being in the best interests of the Corporation and
its stockholders.


NOW, THEREFORE, it is mutually agreed as follows:


1. Operation of Agreement. The “Effective Date of this Agreement” or “Effective
Date” shall be the date on which a Change of Control occurs.


2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:


(a)    The acquisition (other than from the Corporation) by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Corporation or a wholly-owned subsidiary or any employee benefit plan thereof,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either the then outstanding shares of common
stock or the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally in the election of directors; provided,
however, no Change of Control shall be deemed to have occurred for any
acquisition by any corporation with respect to which, following such
acquisition, more than 60% of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the then outstanding shares of common
stock or the combined voting power of the Corporation’s then outstanding voting
securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Corporation’s then outstanding common stock and then outstanding voting
securities, as the case may be;


(b)    Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Corporation, as such terms arc used in Rule 14a-l 1 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or


(c)    Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Corporation
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 60% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then outstanding voting securities, or


(d)    Approval by the stockholders of the Corporation of a liquidation or
dissolution of the Corporation or of the sale of all or substantially all of the
assets of the Corporation.


3. Employment.


(a)    The Corporation hereby agrees to continue the Executive in its employ,
and the Executive hereby agrees to remain in the employ of the Corporation
during the entirety of the Employment Period (defined in paragraph (c) below),
to exercise such authority and perform such executive duties as are commensurate
with the authority being exercised and duties




--------------------------------------------------------------------------------




being performed by the Executive during the 90-day period immediately prior to
the Effective Date of this Agreement, which services shall be performed at the
location where the Executive was employed immediately prior to the Effective
Date of this Agreement. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Corporation and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Corporation in accordance with this
Agreement, it shall not be a violation of this Agreement for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date of this Agreement, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the Effective Date of this Agreement shall not thereafter be
deemed to interfere with the performance of the Executive’s responsibilities to
the Corporation.


(b)    The Executive and the Corporation acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Corporation, the employment of the Executive by the Corporation is “at
will” and, prior to the Effective Date of this Agreement and except as otherwise
provided herein, may be terminated by either the Executive or the Corporation at
any time. Moreover, except as provided in Section 5(b) below, if prior to the
Effective Date of this Agreement, (i) the Executive’s employment with the
Corporation terminates or (ii) the Executive ceases to be an officer of the
Corporation, then the Executive shall have no further rights under this
Agreement. In addition, no reference in this Agreement regarding the Executive
holding any future position or title within the Corporation shall imply any
obligation on the part of the Corporation, the Committee or the Board to grant
such position or title to the Executive.


(c)    “Employment Period” shall mean the period commencing on the Effective
Date of this Agreement and ending on the earlier to occur of the third
anniversary of such date or the Executive’s normal retirement date under the
Corporation’s retirement plans.


4. Compensation, Compensation Plans, Benefits and Perquisites. During the
Employment Period, the Executive shall be compensated as follows:


(a)    Executive shall receive an annual salary at a monthly rate at least equal
to the highest monthly base salary paid or payable to the Executive by the
Corporation during the 36 calendar months immediately prior to the Effective
Date of this Agreement, with the opportunity for increases, from time to time
thereafter, which are in accordance with the Corporation’s regular practices.
Annual salary shall not be reduced after any such increase, and the term
“salary” as utilized in this Agreement shall refer to such annual salary as
increased.


(b)    Executive shall be eligible to participate, at the highest target
percentage rate or target participation level in which he participated during
any of the 36 months immediately prior to the Effective Date, in the
Corporation’s 2014 Incentive Plan, Annual Incentive Plan and other bonus and
incentive compensation plans (whether now or hereinafter in effect) in which he
was participating at any time during the 12 month period immediately prior to
the Effective Date of this Agreement.


(c)    Executive shall be entitled to receive, at no greater cost to the
Executive than the cost paid or payable by him immediately prior to the
Effective Date of this Agreement, (i) at least the same employee benefits and
perquisites that he was receiving (or was authorized to receive but elected not
to receive), and (ii) to participate in any benefit or perquisite plan in which
he was participating (or in which he was authorized to participate but elected
not to do so), in each case at any time during the 12 month period immediately
prior to the Effective Date of this Agreement. Upon the Effective Date of this
Agreement and thereafter for the period specified in Section 6(a)(iii) of this
Agreement, the Corporation shall not (A) modify any benefit or perquisite plan
applicable to the Executive (notwithstanding any terms of such plan that
otherwise allows the same to be modified) unless such modification results in
the Executive, at no greater cost to him, receiving and/or being eligible to
receive benefits and perquisites at least equal to those provided to him prior
to such modification, or (B) terminate any benefit or perquisite plan applicable
to the Executive (notwithstanding any terms of such plan that otherwise allows
the same to be terminated) unless the Corporation replaces the same with a plan
under which the Executive, at no greater cost to the Executive, receives and/or
is eligible to receive benefits and perquisites at least equal to those provided
to him under the terminated plan.




5. Termination.


(a)    The term “Termination” shall mean termination by the Corporation of the
employment of the Executive with the Corporation for any reason other than
death, Disability or Cause (as defined below), or resignation of the Executive
upon




--------------------------------------------------------------------------------




the occurrence of any of the following events:


(i) A material adverse reduction in the nature or scope of the Executive’s
authority, duties or responsibilities from those referred to in Section 3, as
determined in good faith by the Executive;


(ii) A relocation of the Executive more than 35 miles from the Executive’s
workplace, or a relocation of the principal offices of the Executive’s workplace
more than 35 miles from the location Executive’s principal residence, in each
case without the consent of the Executive;


(iii) A reduction in the compensation, compensation plans, benefits or
perquisites from those provided in Section 4, or the breach by the Corporation
of any other provision of this Agreement;


(iv) The failure of any successor to the Corporation to assume this Agreement or
a material breach of the Agreement by the Corporation or its successors; or


(v) A good-faith determination by the Executive that as a result of a Change of
Control and a change in circumstances thereafter significantly affecting his
position, he is unable to exercise the authorities, powers, function or duties
attached to his position and contemplated by Section 3 of the Agreement.


(b)    Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment is terminated within the period beginning 180 days prior
to the first public announcement of an intended Change of Control (or if none,
then the date that is 180 days prior to the date the Change of Control occurs)
and ending on the date the Change of Control occurs, and Executive reasonably
demonstrates that such termination was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
of Control and who effectuates a Change of Control, then for all purposes of
this Agreement, a Termination shall be deemed to have occurred, and the date of
the Change of Control shall be deemed to mean the date immediately prior to the
date of such termination of employment.


(c)    For purposes of this Section 5, any good-faith determination made by the
Executive shall be conclusive.


(d)    The term “Cause” means fraud, misappropriation or intentional material
damage to the property or business of the Corporation or commission of a felony.


(e)    For purposes of this Agreement, Executive shall be deemed to have a
“Disability” (and to be “Disabled”) if he has been determined by the Incumbent
Board (as defined in Section 2(b)) based on competent medical evidence, to have
a physical or mental disability that renders him incapable, after reasonable
accommodation by the Corporation, of performing his duties under this Agreement.


6. Termination Payments.


(a)    In the event of a Termination of Executive during the Employment Period,
and in addition to paying the Executive any accrued and unpaid salary, benefits
and vacation time, the Corporation shall pay to the Executive and provide him
with the following (the “Termination Payments”);


(i)    A lump-sum cash payment equal to three times the sum of (A) the
Executive’s Base Salary (as defined below) plus (B) the Executive’s Annual Bonus
(as defined below);


(ii)    A pro-rata share of the Annual Bonus (as defined below) corresponding to
the year of termination, based on the number of days worked in the bonus period
during the year in which employment terminates; and


(iii)     continued Benefits and Perquisites for the three year period following
the Termination;




(b)    For purposes of this Agreement, the following terms shall be defined as
follows:


(i)    “Base Salary” shall mean the amount in effect under Section 4(a)
immediately prior to the date of Termination;


(ii)    “Annual Bonus” shall mean the greater of (i) the Executive’s target
bonus for the




--------------------------------------------------------------------------------




fiscal year of Termination, or (ii) the mathematical average of the actual
bonuses that the Executive received or, if not paid to him, that he was entitled
to receive, in respect of the three fiscal years prior to the year of
Termination; and


(iii)     “Benefits and Perquisites” shall mean the benefits and perquisites to
which the Executive was receiving or entitled to receive under Section 4(c), and
subject to the same restrictions regarding the modification and termination of
benefits and perquisite plans set forth therein, immediately prior to the date
of Termination.


(c)    In the event of Termination of the Executive during the Employment
Period, and notwithstanding the contrary provisions of any agreement signed in
connection with the grant of any options or restricted stock units (whether
prior to or after the date of this Agreement), all options and restricted stock
units granted to the Executive outstanding immediately prior to the Termination
shall, to the extent not then vested, fully vest. All such stock options become
exercisable as of the date of the Termination, and Executive shall have the
right to exercise any such stock option until the earlier to occur of (i) one
(1) year from the date of Termination and (ii) the expiration date of such stock
option as set forth in the agreement evidencing such option.


(d)    If benefits or service credits or the right to accrue further benefits or
service credits under any plan referred to in Section 4(b) or (c) shall not be
payable or provided under such plan to the Executive, or his dependents,
beneficiaries and estate because he is no longer an employee of the Corporation,
the Corporation itself shall, to the extent necessary, pay or provide for
payment of such benefits and service credits for such benefits to the Executive,
his dependents, beneficiaries and estate.


(e)    The Termination Payments payable under this Agreement shall be in lieu of
and subject to offset for any termination, severance or similar payments and
benefits provided under any employment agreement or severance plan or policy of
the Corporation to which the Executive may be a party or under which he maybe
covered. Notwithstanding the foregoing and for the avoidance of doubt, nothing
in this Agreement shall affect or limit the Executive’s right to receive (i)
payment of any compensation or the issuance of any securities which the
Executive deferred under any deferred compensation plan of the Corporation, or
(ii) any amounts due or belonging to the Executive under any Retirement Program,
Employee Stock Purchase Plan, 401(k) plan.


(f)    Unless otherwise required under Section 9(e) of this Agreement, all
Termination Payments shall be made within 30 days following the date of
Termination.


7. Additional Covenants.


(a)    There shall be no obligation on the part of the Corporation to provide
any further payments or benefits (other than benefits or payments already
earned, accrued or paid) described in Section 6 if, (i) during the Employment
Period, the Executive shall be employed by or otherwise engaged or be interested
(other than as a passive owner of less than 1% of the outstanding securities of
a publicly-owned entity) in any business which directly competes with any
business of the Corporation or of any of its subsidiaries at such time and (ii)
such employment or activity is likely to cause, or causes, serious damage to the
Corporation or any of its subsidiaries at such time.


(b)    Executive covenants and agrees that during the Employment Period and for
a 2 year period thereafter, Executive shall not (i) directly or indirectly
solicit or encourage any person to leave his/her employment with the Corporation
or assist in any way with the hiring of any employee of the Corporation by any
other business; and/or (ii) solicit business from or sell to, any of the
Corporation’s clients or customers or any other person, firm or corporation to
whom the Corporation has sold products or services where such solicitation or
sale would involve the sale of products or services competitive with those sold
by the Corporation.


(c)    During and after the Employment Period, he shall retain in confidence any
confidential information known to him concerning the Corporation and its
subsidiaries and their respective businesses. The term confidential information
does not include information that (i) is or becomes generally available to the
public other than as a result of a disclosure by the Executive; or (ii) becomes
available to the Executive on a non-confidential basis from a source other than
the Corporation provided that such source is not known by the Executive to be
bound by a confidentiality agreement or obligation with the Corporation or one
of its representatives. Notwithstanding the foregoing, a breach by the Executive
of this Section 7(c) shall not be used to set-off or delay amounts payable under
this Agreement.


(d)    During the 90 days following the Termination of employment and provided
that Company has performed all obligations to have been performed during such
time period and has acknowledged in writing that it will continue such
performance, Executive shall provide such assistance and cooperation as the
Corporation may reasonably require to transfer knowledge and otherwise assist in
a transition of Executive’s responsibilities to one or more other individuals
designated by the Corporation, provided, however, that (i) all such assistance
and cooperation shall be provided at times that are mutually convenient




--------------------------------------------------------------------------------




to Executive and the Corporation, (ii) Executive shall not be required to spend
more than 20 hours in the aggregate providing such assistance and cooperation
(unless Executive otherwise agrees in writing to do so, and then pursuant to the
terms of such agreement); and (iii) the Corporation shall pay or reimburse
Executive for all out of pocket costs (travel, lodging, meals, etc.) associated
with providing such assistance and cooperation.


(e)     Following the Termination of employment, neither Corporation nor
Executive shall disparage the other in any verbal or written communication, and
shall provide a statement regarding the termination of their employment
relationship only if necessary and any such statement shall be limited to
communicating that the parties have amicably terminated their employment
relationship pursuant to the terms of this Agreement. If Corporation is
contacted by any third party seeking a reference regarding Executive, then in
addition to the foregoing statement, Corporation may confirm only the period of
time during which the Executive was employed by the Corporation and the capacity
or title under which he was so employed.


(e)    Executive acknowledges and agrees that irreparable harm would result from
any breach or threatened breach by Executive of the provisions of this Section
7, and monetary damages alone would not provide adequate relief for any such
breach. Accordingly, if Executive breaches such provisions, injunctive relief in
favor of the Corporation is proper without the necessity of the Corporation
posting bond. Moreover, any award of injunctive relief shall not preclude the
Corporation from seeking or recovering any lawful compensatory damages which may
have resulted from a breach of this Agreement, including a forfeiture of any
payments not made and a return of any payments already received.


(f) The parties recognize the possibility that the Executive may execute in the
future or may have executed in the past other agreements with the Corporation or
its affiliates, including in connection with the awarding of stock options
(“Additional Agreements”) that contain restrictive covenants similar to those
provided for in this Section 7. It is intended that the Corporation and its
affiliates at all times be afforded the broadest benefit and protection possible
under this Section 7 and the similar provisions of any Additional Agreements.
Consequently, Section 7 of this Agreement and the provisions of any Additional
Agreements that address similar subject matters shall be read together and their
terms combined in the manner most restrictive to the Executive and most
protective to the Corporation and its affiliates, irrespective of the order in
which such Additional Agreements and/or this Agreement were executed. To the
extent that any such provisions of any Additional Agreement differ from,
conflict with or are inconsistent with any provisions of any other Additional
Agreement or with this Section 7, the provisions most restrictive to the
Executive and most protective to the Corporation and its affiliates shall
control.


8. No Obligation to Mitigate Damages. The Executive shall not be obligated to
seek other employment in mitigation of amounts payable or arrangements made
under the provisions of this Agreement, and the obtaining of any such other
employment shall in no event effect any reduction of the Corporation’s
obligations under this Agreement. Notwithstanding the foregoing, in the event
that (i) Executive is in fact receiving (and not merely entitled or eligible to
receive) medical benefits that are provided by another employer and that are
equivalent to or better for Executive and his dependents than those benefits
then being provided by the Corporation and (ii) Executive does not believe that
he or any of his dependents is at risk of losing or suffering a material
reduction of such medical benefits within the next 18 months, he shall so notify
the Corporation and the Corporation may thereafter cease providing such
benefits.


9. Excise Tax Avoidance; Section 409A.


(a)     Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment, benefit,
vesting or distribution to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would but for this Section 9 be subject to the
excise tax imposed by §4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any comparable successor provisions (the “Excise Tax”), then
the Payments shall be either (i) provided to Executive in full, or (ii) provided
to Executive as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by Executive on an
after-tax basis, of the greatest amount of Payments, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Any
determination required under this Section 9 shall be made in writing in good
faith by the Company's independent certified public accountants, appointed prior
to any change in ownership (as defined under Code §280G(b)(2), and/or tax
counsel selected by such accountants (the “Accounting Firm”) in accordance with
the principles of §280G of the Code. In the event of a reduction of Payments
hereunder, the Payments shall be reduced as follows: (i) first from cash
payments which are included in full as parachute payments, (ii) second from
equity awards which are included in full as parachute payments, (iii) third from
cash payments which are partially included as parachute payments, and (iv)
fourth from equity awards that are partially included as parachute payments. In
applying these principles, any reduction or elimination of the Payments shall be
made in a manner consistent with the requirements of Code Section 409A and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. For purposes of making the calculations required by this Section 9, the
Accounting Firm may make




--------------------------------------------------------------------------------




reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
9. All fees and expenses of the Accounting Firm shall be borne solely by the
Company.


(b)             If, notwithstanding any reduction described in this Section 9,
the Internal Revenue Service (the “IRS”) determines that Executive is liable for
the Excise Tax as a result of the receipt of the Payments as described above,
then Executive shall be obligated to pay back to the Company, within thirty (30)
days after a final IRS determination or in the event that Executive challenges
the final IRS determination, a final judicial determination, a portion of the
Payments equal to the “Repayment Amount.”  The Repayment Amount with respect to
the Payments shall be the smallest such amount, if any, as shall be required to
be paid to the Company so that Executive's net after-tax proceeds with respect
to the Payments (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such payment) shall be maximized.  The
Repayment Amount with respect to the Payments shall be zero if a Repayment
Amount of more than zero would not result in Executive's net after-tax proceeds
with respect to the Payments being maximized.  If the Excise Tax is not
eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.


(c)            Notwithstanding any other provision of this Section 9, if (i)
there is a reduction in the Payments as described in this Section 9, (ii) the
IRS later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's Payments had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those Payments which were reduced pursuant to this subsection as soon as
administratively possible after Executive pays the Excise Tax so that
Executive's net after-tax proceeds with respect to the Payments are maximized.


(d)    For the avoidance of doubt, Executive acknowledges he is solely
responsible for the payment of any Excise Tax and that the Company will not
reimburse or otherwise indemnify him for such amount.  Any reimbursements or
repayments provided under this subsection shall be made strictly in accordance
with Section 409A of the Code, including Treasury Regulation 1.409A-3(i)(1)(v).


(e)    Notwithstanding anything in this Agreement to the contrary, if any
payments or benefits due to the Executive hereunder would cause the application
of an accelerated or additional tax under Section 409A of the Code (“Section
409A”), such payments or benefits shall be restructured in a manner which does
not cause such an accelerated or additional tax. Without limiting the foregoing
and notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s separation from service shall instead be
paid on the first (1st ) business day after the date that is six (6) months
following the Executive’s date of Termination (or death, if earlier), with
interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on the Executive under Section 409A. With respect to
perquisites or other non-cash benefits (or any portions thereof) that would
otherwise cause an application of an accelerated or additional tax under Section
409A if provided during the six (6) months following the Executive’s separation
from service, the Executive shall pay the costs of these perquisites or other
non-cash benefits directly (or pay the Corporation for the cost thereof) during
such six (6) month period. On the first (1st) business day after the date that
is six (6) months following the Executive’s date of Termination (or death, if
earlier), the Corporation will reimburse the Executive any amounts so paid by
the Executive for these perquisites or other non-cash benefits, plus interest
thereon at the short-term applicable federal rate, compounded semi-annually, as
determined under Section 1274 of the Code.


10.    Full Settlement. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off counterclaim, recoupment, defense
or other claim, right or action which the Corporation may have against the
Executive or others. The Corporation agrees to pay, to the full extent permitted
by law, all legal fees and expenses which the Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by the Corporation,
the Executive or others of the validity or enforceability or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(fl(2)(A) of
the Code.


11.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Corporation or, in the case of the Corporation, at its
principal executive offices.






--------------------------------------------------------------------------------




12.    Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or the laws of descent and distribution.


13.    Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Delaware without regard to any conflict
of laws provision thereof.


14.    Amendment. This Agreement may be amended or canceled by mutual agreement
of the parties in writing without the consent of any other person, and, so long
as the Executive lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.


15.    Arbitration. Any dispute or controversy between the Corporation and the
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Any arbitration
shall be held before a single arbitrator who shall be selected by the mutual
agreement of the Corporation and the Executive, unless the parties are unable to
agree to an arbitrator, in which case, the arbitrator will be selected by the
then President of the Tennessee Bar Association. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief or as
required by law, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Corporation and the Executive. The Corporation and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this Agreement
the United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision. The arbitration proceeding shall be
conducted in Nashville, Tennessee or such other location to which the parties
may agree. The Corporation shall pay the costs of any arbitrator appointed
hereunder.


16.    Successors.


(a)    This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.


(c)    The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Any failure by the Corporation to comply with and satisfy
this Section 16(c) shall constitute a Termination as provided in Section 5 of
this Agreement, provided that such successor has received at least ten days’
prior written notice from the Corporation or the Executive of the requirements
of this Section 16(c).


17.    Severability. In the event that any provision or portion of this
Agreement shall he determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall he unaffected thereby and shall
remain in full force and effect.


IN WITNESS WHEREOF, the Executive has hereunto set his hand and pursuant to the
authorization from the Compensation Committee of its Board of Directors, the
Corporation has caused these presents to be executed in its name on its behalf
and its corporate seal to be hereunto affixed and attested by its Secretary, all
as of the day and year first above written.
        
                    




--------------------------------------------------------------------------------




EMPLOYEE


____________________________________
CLARCOR Inc.


____________________________________



ATTEST:


____________________________________



